In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-2295
SCOTT DAHLSTROM, HUGH GALLAGLY,
PETER KELLY, ROBERT SHEA,
and EMMET WELCH,
                                                 Plaintiffs-Appellees,

                                 v.

SUN-TIMES MEDIA, LLC,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 1:12-cv-00658 — Harry D. Leinenweber, Judge.
                     ____________________

  ARGUED NOVEMBER 14, 2014 — DECIDED FEBRUARY 6, 2015
               ____________________

   Before BAUER, FLAUM, and TINDER, Circuit Judges.
    FLAUM, Circuit Judge. The Driver’s Privacy Protection Act
(“DPPA”), 18 U.S.C. § 2721 et seq., prohibits individuals from
knowingly obtaining or disclosing “personal information”
from a motor vehicle record. In this interlocutory appeal,
five Chicago police officers brought suit against Sun-Times
Media, alleging that the publishing company violated the
2                                                  No. 14-2295

DPPA by obtaining each officer’s birth date, height, weight,
hair color, and eye color from the Illinois Secretary of State’s
motor vehicle records, and publishing that information in a
newspaper article that criticized a homicide investigation
lineup in which the officers participated. Sun-Times moved
to dismiss the officers’ complaint, arguing that the published
information does not constitute “personal information”
within the meaning of the DPPA, or, in the alternative, that
the statute’s prohibition on acquiring and disclosing personal
information from driving records violates the First Amend-
ment’s guarantees of free speech and freedom of the press.
   As to the question of statutory interpretation, we con-
clude that the DPPA’s definition of “personal information”
extends to the details Sun-Times published here. With re-
spect to the First Amendment challenge, we conclude that
Sun-Times possesses no constitutional right either to obtain
the officers’ personal information from government records
or to subsequently publish that unlawfully obtained infor-
mation. We therefore affirm the district court’s denial of Sun-
Times’s motion to dismiss.
                        I. Background
    Twenty-one-year-old David Koschman died after an
April 25, 2004 altercation with R.J. Vanecko, a nephew of
Richard M. Daley, then-Mayor of Chicago. Given Vanecko’s
political connections, the subsequent Chicago Police De-
partment investigation was highly publicized. Several weeks
after the incident, the Department placed Vanecko in an
eyewitness lineup, in which five Chicago police officers par-
ticipated as “fillers.” These officers—plaintiffs Scott Dahl-
strom, Hugh Gallagly, Peter Kelly, Robert Shea, and Emmet
Welch (“the Officers”)—closely resembled Vanecko in age,
No. 14-2295                                                              3

height, build, and complexion. When eyewitnesses failed to
positively identify Vanecko as the perpetrator, the Depart-
ment declined to charge him. The Department closed the
Koschman investigation in March 2011. 1
    Suspicious that the Department may have manipulated
the homicide investigation because of Vanecko’s high-profile
Chicago connections, defendant Sun-Times Media published
a series of investigative reports criticizing the Department’s
handling of the case. One such report, a November 21, 2011
article featured in the Chicago Sun-Times (and on the news-
paper’s website), questioned the legitimacy of the Vanecko
lineup. The article, “Daley Nephew Biggest Guy on Scene,
But Not in Lineup,” highlights the physical resemblance be-
tween Vanecko and the lineup “fillers” in an effort to
demonstrate that the Officers resembled Vanecko too closely
for the lineup to be reliable. To support this accusation, Sun-
Times published photographs of the lineup, as well as the
names of each of the five officer “fillers.” Sun-Times ob-
tained these names and photographs from the Chicago Po-
lice Department pursuant to a request under the Illinois
Freedom of Information Act (“FOIA”), 5 Ill. Comp. Stat. 140.
However, the Sun-Times article featured not only the lineup




1 Subsequently, the Circuit Court of Cook County appointed a special
prosecutor to investigate the circumstances surrounding Koschman’s
death. See In re Appointment of Special Prosecutor, No. 2011 Misc. 46 (Cir.
Ct. Cook Cnty. Apr. 23, 2012). In December 2012, Vanecko was indicted
and charged with a single count of involuntary manslaughter. He plead-
ed guilty in January 2014.
4                                                            No. 14-2295

photographs and the Officers’ full names, 2 but also the
months and years of their birth, their heights, weights, hair
colors, and eye colors. Sun-Times credited the Chicago Po-
lice Department and the Illinois Secretary of State as sources.
The Officers contend—and Sun-Times has not disputed—
that Sun-Times knowingly obtained this additional identify-
ing information from motor vehicle records maintained by
the Secretary of State.
    The Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C.
§ 2721 et seq., enacted by Congress in 1994, states that, sub-
ject to certain limited exceptions not relevant here, 3 “[i]t shall

2 On appeal, the Officers expressly allege that Sun-Times acquired only
their first and last names via the FOIA request, and obtained their mid-
dle initials and suffixes from state motor vehicle records. The district
court, however, determined that “[a]lthough the Complaint refers to
[Sun-Times] using Plaintiffs’ ‘names’ to obtain their ‘full names,’ this
does not clearly allege that the names, as published, reflected data from
motor vehicle records instead of the FOIA request.” The court therefore
determined that Sun-Times’s publication of the Officers’ full names
could not support a claim under the DPPA. Because the exclusion of
middle initials and suffixes from the range of information Sun-Times
allegedly acquired from the Officers’ driving records does not substan-
tially affect our analysis, we do not reexamine the district court’s deter-
mination.
3  18 U.S.C. § 2721(b) creates fourteen “permissible use” exceptions,
which set forth limited circumstances under which obtaining or disclos-
ing information from a motor vehicle record is permitted. The district
court, in its denial of Sun-Times’s motion to dismiss, noted, “Defendant
does not contend that its publication of Plaintiffs’ personal information
falls within any of these enumerated circumstances.” On appeal, howev-
er, Sun-Times argues that its use of the Officers’ information satisfies the
exception codified at § 2721(b)(14), which permits disclosure “[f]or any
… use specifically authorized under the law of the State that holds the
No. 14-2295                                                                    5

be unlawful for any person knowingly to obtain or disclose
personal information[] from a motor vehicle record.” 18
U.S.C. § 2722(a). A separate provision of the Act specifically
proscribes officers, employees, and contractors of state de-
partments of motor vehicles from knowingly disclosing that
same information. § 2721(a). The DPPA defines “personal
information” as
        information that identifies an individual, in-
        cluding an individual’s photograph, social se-
        curity number, driver identification number,
        name, address (but not the 5-digit zip code),
        telephone number, and medical or disability
        information, but does not include information
        on vehicular accidents, driving violations, and
        driver’s status.
§ 2725(3). The DPPA provides a private right of action for
any individual whose personal information has been ob-
tained or disclosed in violation of the Act. § 2724(a).



record, if such use is related to the operation of a motor vehicle or public
safety.” Because the district court did not address this issue, and more
importantly, because it poses a mixed question of law and fact unsuita-
ble for interlocutory review, we decline to consider it here. See Ahrenholz
v. Bd. of Trs. of Univ. of Ill., 219 F.3d 674, 676–77 (7th Cir. 2000) (explaining
that interlocutory review should be reserved for “pure” questions of
law); cf. Senne v. Vill. of Palatine, Ill., 695 F.3d 597, 608 (7th Cir. 2012) (en
banc) (concluding that whether a challenged disclosure was made for a
permissible purpose under § 2721(b) could not be resolved at the motion-
to-dismiss stage). We therefore proceed under the assumption that if the
Officers’ information constitutes “personal information” under the
DPPA, Sun-Times has indeed committed a violation of the Act.
6                                                 No. 14-2295

   The Officers sued Sun-Times in the United States District
Court for the Northern District of Illinois, claiming that by
acquiring and publishing each Officer’s approximate birth
date, height, weight, hair color, and eye color, Sun-Times vi-
olated their rights under § 2722(a). They seek a declaratory
judgment that Sun-Times violated the DPPA, an injunction
requiring Sun-Times to permanently remove their infor-
mation from its publications, actual and statutory damages,
and punitive damages. The Officers do not challenge Sun-
Times’s publication of their photographs or names, as they
concede that Sun-Times lawfully obtained that information
pursuant to its FOIA request.
    Sun-Times moved to dismiss the Officers’ complaint for
failure to state a claim upon which relief can be granted,
pursuant to Federal Rule of Civil Procedure 12(b)(6). Sun-
Times contends that the published information does not fall
within the DPPA’s definition of “personal information,” or,
alternatively, that if the DPPA bars Sun-Times from publish-
ing this truthful information of public concern, the statute
violates the First Amendment’s guarantees of freedom of
speech and freedom of the press. Sun-Times also argues that
the Officers’ requested injunction, if issued, would amount
to an unconstitutional prior restraint on speech.
   In September 2012, the district court determined that the
challenged information does fall within the scope of “per-
sonal information” under the DPPA, and that Sun-Times’s
acquisition and publication of the Officers’ information
therefore violated the Act. Because this conclusion required
the court to reach Sun-Times’s First Amendment challenge
to an act of Congress, the court temporarily continued the
motion in order to permit the United States to intervene to
No. 14-2295                                                               7

defend the constitutionality of the Act. After the government
declined to participate, the district court ruled in November
2013 that the DPPA’s prohibition on Sun-Times’s obtainment
and publication of the Officers’ personal information does
not violate the First Amendment. Although noting that the
Officers had yet to demonstrate the necessity of an injunc-
tion against Sun-Times, the court also ruled that the request-
ed injunction would not amount to an unconstitutional prior
restraint.
    Sun-Times then requested that the district court certify its
orders for interlocutory appeal. Concluding that both the
statutory interpretation issue and the constitutional chal-
lenge to the DPPA’s prohibitions present “controlling ques-
tion[s] of law as to which there is substantial ground for dif-
ference of opinion and that an immediate appeal … may ma-
terially advance the ultimate termination of the litigation,”
the district court granted Sun-Times’s motion pursuant to 28
U.S.C. § 1292(b) in April 2014. 4 We granted Sun-Times’s peti-
tion for interlocutory appeal, and further granted the United


4 The district court did not certify the prior restraint question for inter-
locutory appeal, and we decline Sun-Times’s invitation to address the
issue. As the district court noted, the Officers’ request for damages
would stand even if an injunction were unavailable. Thus, the constitu-
tionality of the hypothetical injunction does not present a “controlling”
question of law and is ill-suited for interlocutory review. See Homeland
Stores, Inc. v. Resolution Trust Corp., 17 F.3d 1269, 1272 (10th Cir. 1994)
(“[W]hether injunctive relief is available … is not … an alternate control-
ling question. … Because we hold … that [plaintiff]’s complaint does
state a claim and, at minimum, relief would be available in the form of
damages at law, we need not decide on the availability of any specific
type of alternate relief here.”).
8                                                     No. 14-2295

States’ motion to intervene to defend the constitutionality of
the DPPA and to address the antecedent statutory question re-
garding the definition of “personal information” under the Act.
                         II. Discussion
    We review de novo questions of law presented on interloc-
utory appeal. Triad Assocs., Inc. v. Robinson, 10 F.3d 492, 495 (7th
Cir. 1993).
    A. Definition of “Personal Information”
    The DPPA proscribes knowingly obtaining or disclosing
“personal information” from motor vehicle records. 18
U.S.C. § 2722(a). Sun-Times contends that the details it ac-
quired from the Officers’ driving records—i.e., each Officer’s
birth date, height, weight, hair color, and eye color—fall out-
side the statutory definition of “personal information” and
that, therefore, Sun-Times’s acquisition and publication of
the Officers’ information did not violate the Act. However,
we conclude, based on the plain meaning of the DPPA’s text,
the underlying purpose of the Act, and language from prior
decisions of this court and others, that the DPPA’s definition
of “personal information” encompasses the information at
issue here.
    “As in any case of statutory construction, our analysis
begins with the language of the statute. … Interpretation of a
word or phrase depends upon reading the whole statutory
text, considering the purpose and context of the statute.”
Senne v. Vill. of Palatine, Ill., 695 F.3d 597, 601 (7th Cir. 2012)
(en banc) (citations and internal quotation marks omitted).
The DPPA’s definition of “personal information” expressly
“includ[es] an individual’s photograph, social security num-
ber, driver identification number, name, address (but not the
No. 14-2295                                                     9

5-digit zip code), telephone number, and medical or disabil-
ity information.” 18 U.S.C. § 2725(3) (emphasis added). Sun-
Times emphasizes that none of the information at issue here
is explicitly included in this definition, and argues that any
category not specifically listed must therefore lie beyond the
Act’s reach. In so arguing, Sun-Times advocates the applica-
tion of the interpretive canon expressio unius est exclusio alter-
ius, or “the expression of one thing suggests the exclusion of
others.” Exelon Generation Co. v. Local 15, Int’l Bhd. of Elec.
Workers, AFL-CIO, 676 F.3d 566, 571 (7th Cir. 2012). Howev-
er, the Supreme Court has explained that the term “includ-
ing”—which introduces the itemized list of characteristics
that constitute “personal information” under the DPPA, see
§ 2725(3)—is typically “illustrative and not limitative.”
Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577 (1994); see
also Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177, 189 (1941)
(“To attribute such a [limitative] function to the participial
phrase introduced by ‘including’ is to shrivel a versatile
principle to an illustrative application. … The word ‘includ-
ing’ does not lend itself to such destructive significance.”).
This court has also noted the disfavored status of the expres-
sio unius doctrine. See, e.g., Exelon Generation Co., 676 F.3d at
571 (referring to “the much-derided maxim of expressio unius
est exclusio alterius”).
    On its face, the DPPA’s language appears broad: “‘per-
sonal information’ means information that identifies an in-
dividual,” § 2725(3), and there is no indication that Congress
intended the enumerated list of examples to be exhaustive.
The Supreme Court, albeit in dicta, has also signaled that
“personal information” may well include categories of in-
formation beyond those specifically identified in the statute:
in Reno v. Condon, the Court noted that “[t]he DPPA defines
10                                                 No. 14-2295

‘personal information’ as any information ‘that identifies an
individual.’” 528 U.S. 141, 144 (2000) (emphasis added). Reno
dealt not with the issue of statutory interpretation, but rather
with whether Congress’s enactment of the DPPA violated
either the Commerce Clause or the principles of federalism
contained in the Tenth Amendment. See id. at 148–51. While
it is possible that the Court unconsciously read the modifier
“any” into the statutory text, it is equally plausible that the
Court was subtly advocating an expansive reading of the
term “personal information.”
    Each category of published information at issue here
(age, height, weight, hair color, eye color) relates to the Of-
ficers’ physical appearance and, therefore, indisputably aids
in “identif[ying]” them. Yet Sun-Times insists that this in-
formation is merely descriptive and cannot be said to “iden-
tif[y] an individual” because it does not uniquely single out a
particular person as does, for example, a Social Security
number. However, the categories of “personal information”
explicitly included in § 2725(3) directly undermine Sun-
Times’s theory. Although many of the itemized categories
(e.g., driver identification number) do uniquely identify the
individual with whom they are associated, others (e.g., med-
ical and disability information) do not. In fact, even though
medical and disability information do not uniquely pertain
to a single individual, they are included in a subcategory of
“highly restricted personal information,” which receives
even greater protection under the DPPA. See 18 U.S.C.
§ 2725(4). The express inclusion of these categories of infor-
mation in § 2725(3) clearly demonstrates that Congress in-
tended “personal information” to encompass a broader
range of personal details than Sun-Times’s proposed reading
would allow.
No. 14-2295                                                              11

    The underlying purpose of the DPPA also supports read-
ing “personal information” to extend to the personal details
at issue here. The DPPA was enacted as a public safety
measure, designed to prevent stalkers and criminals from
utilizing motor vehicle records to acquire information about
their victims. Prior to the law’s enactment, anyone could
contact the department of motor vehicles in most states and,
simply by providing a license plate number and paying a
nominal fee, obtain the corresponding driver’s address and
other pertinent biographical information—no questions
asked. 140 Cong. Rec. H2526 (daily ed. Apr. 20, 1994) (state-
ment of Rep. Porter Goss). At congressional hearings on the
proposed legislation, numerous witnesses testified about the
risks posed by unfettered public access to motor vehicle rec-
ords. 5 The most highly publicized impetus for the Act’s pas-
sage was the 1989 murder of television actress Rebecca
Schaeffer by an obsessed fan who obtained her unlisted

5 Law enforcement officers were among those to testify. Police sergeant
Donald L. Cahill, who spoke on behalf of the Fraternal Order of Police,
commented on the concerns of officers who were targeted for retribution:
        [N]umerous law enforcement officers over the years
        [have] had concerns about the ability of defendants, that
        they had helped prosecute; to surveil them at their place
        of employment and get their license plate number, and
        in turn trace that number through the state division of
        motor vehicles to get their home addresses. These offic-
        ers feared for the safety of their families mostly as most
        of their time was spent away on the job.
The Driver’s Privacy Protection Act of 1993: Hearing on H.R. 3365 Before the
Subcomm. on Civil & Constitutional Rights of the H. Comm. on the Judiciary,
103d Cong., 1994 WL 212833 (Feb. 3, 1994) (statement of Donald L. Ca-
hill, Legislative Chairman, Fraternal Order of Police).
12                                                No. 14-2295

home address from the California Department of Motor Ve-
hicles. Maracich v. Spears, 133 S. Ct. 2191, 2213 (2013) (Gins-
burg, J., dissenting). The DPPA’s legislative history reveals
that “[t]he intent of [the Act] is simple—to protect the per-
sonal privacy and safety of all American licensed drivers.”
140 Cong. Rec. H2526. Although a potential stalker would
likely require information beyond hair and eye color to posi-
tively identify his victim, details regarding any pertinent
physical feature would make such identification easier. In-
terpreting the DPPA’s definition of “personal information”
to include the identifying information at issue here would
therefore advance the Act’s important public safety goals.
     A secondary purpose of the DPPA is similarly relevant to
the challenged categories of information. The Supreme
Court noted in Maracich v. Spears that Congress also enacted
the DPPA to protect against “the States’ common practice of
selling personal information to businesses engaged in direct
marketing and solicitation.” 133 S. Ct. at 2198 (majority opin-
ion). Much of the information at issue here, particularly de-
tails regarding an individual’s age, height, and weight, could
conceivably be of great interest to businesses (e.g., Weight
Watchers) seeking to market their products or services to
targeted audiences. While protection against commercial so-
licitation may not be as fundamental as the Act’s public safe-
ty objectives, excluding these categories of information from
the DPPA’s definition of “personal information” would like-
ly contravene legislative intent.
    An expansive reading of “personal information” is fur-
ther supported by the language of several cases, including a
recent decision from our own court. Although the definition
of “personal information” under 18 U.S.C. § 2725(3) was not
No. 14-2295                                                            13

specifically at issue in these cases, they nevertheless provide
helpful guidance as to the term’s appropriate interpretation.
In our 2012 en banc decision, Senne v. Village of Palatine, Illi-
nois, where we dealt with the DPPA’s “permissible use” ex-
ceptions, we noted that “[t]he otherwise protected infor-
mation actually disclosed here included [plaintiff’s] full
name, address, driver’s license number, date of birth, sex,
height, and weight.” 695 F.3d at 608 (emphases added). Other
courts have also understood the DPPA’s definition of “per-
sonal information” to encompass these personal characteris-
tics. See, e.g., Johnson v. W. Publ’g Corp., 801 F. Supp. 2d 862,
877 (W.D. Mo. 2011) (noting that “[a] potential stalker cannot
walk into a Missouri DMV to obtain every Missouri driver’s
name, address, height, weight, eye color, driver’s license num-
ber, and social security number without a specific permissi-
ble use under the DPPA” (emphasis added)), rev’d on other
grounds, 504 F. App’x 531 (8th Cir. 2013); Manso v. Santamari-
na & Assocs., No. 04 Civ. 10276, 2005 WL 975854, at *2–3
(S.D.N.Y. Apr. 26, 2005) (explaining that plaintiff’s “name,
address, date of birth, height, gender, eye color, New York State
Motor Vehicle Identification Number, restrictive lens status,
license class, license status and license expiration date”
“does qualify as ‘personal information’ under the DPPA”
(emphases added)). Although these decisions are not dispos-
itive, they indicate that the great weight of the case law sup-
ports interpreting the statute’s coverage to extend to the in-
formation at issue here. 6


6 The lone authority that Sun-Times invokes in support of its position is
Camara v. Metro-North Railroad Co., 596 F. Supp. 2d 517, a 2009 opinion
from the United States District Court for the District of Connecticut. The
14                                                            No. 14-2295

    Based on the foregoing analysis, we conclude that each
Officer’s approximate date of birth, height, weight, hair col-
or, and eye color fall within the range of “personal infor-
mation” to which the DPPA’s protections apply. Sun-Times
therefore violated the Act when it knowingly obtained the
Officers’ personal details from the Illinois Secretary of State
and proceeded to publish them.
   Sun-Times objects that this reading of “personal infor-
mation” renders the DPPA void for vagueness because it in-
corporates categories of information not explicitly enumer-
ated in the statute, which will allegedly force “men of com-
mon intelligence … to guess at the meaning of the criminal
law.” 7 Smith v. Goguen, 415 U.S. 566, 574 (1974) (citation and


Camara court, “[a]pplying the interpretive doctrine of expressio unius est
exclusio alterius,” concluded in a footnote that an individual’s birth date
does not fall within the DPPA’s definition of “personal information.” Id.
at 523 n.9. As we explain above, we do not believe that the doctrine of
expressio unius is applicable here, and Camara offers no persuasive rea-
son—indeed, no reason at all—to prompt us to reconsider our position.
7 Sun-Times protests that the Officers “cannot explain how the Secretary
of State’s office, let alone lay reporters, could intuit that the contours of
the DPPA definition for ‘personal information’ were broader than ex-
pressly stated.” But at least one prominent organization dedicated solely
to providing free legal assistance to reporters has interpreted “personal
information” to include the published information at issue here. The Re-
porters Committee for the Freedom of the Press (“RCFP”), a nonprofit
organization that has provided legal advice, resources, and advocacy to
journalists for more than forty years—see About Us, Reporters Committee
for the Freedom of the Press, www.rcfp.org/about—issued a 2010 guide,
which explains the rights of journalists under various federal privacy
protection laws, including the DPPA. That guide describes the DPPA’s
scope as follows:
No. 14-2295                                                             15

internal quotation marks omitted). However, the reading of
§ 2725(3) that we adopt today does not strain the DPPA’s
plain meaning, directly advances its underlying legislative
goals, and has been implicitly adopted by several courts. In-
formation including age, hair color, eye color, weight, and
height falls squarely within the universe of information that
“identifies” an individual and, therefore, our interpretation
is “clear and precise enough to give a person of ordinary in-
telligence fair notice about what is required of him.” Wis.
Right to Life, Inc. v. Barland, 751 F.3d 804, 835 (7th Cir. 2014).
    B. First Amendment Analysis
    Having established that the information in question is
“personal information” within the meaning of the DPPA, we
turn to Sun-Times’s challenge to the constitutionality of the
statute itself, as applied to the facts of this case. Sun-Times
contends that, in preventing the media from obtaining


        The protected privacy information includes all of the in-
        formation attached to a person’s driver’s license record and
        application, such as their name, address, telephone num-
        ber, vehicle description, Social Security Number, driver
        identification number, photograph, height, weight, gen-
        der, age, driving-related medical conditions and finger-
        prints. The law does not, however, protect a driver’s
        traffic violations, accidents or current license status from
        release.
Reporters Comm. for the Freedom of the Press, FERPA, HIPAA & DPPA:
How Federal Privacy Laws Affect Newsgathering 4 (Spring 2010), available at
http://www.rcfp.org/rcfp/orders/docs/FHD.pdf (emphases added). This
language indicates that one of the primary legal resources for “lay re-
porters” has long interpreted the DPPA’s definition of “personal infor-
mation” as we do today.
16                                                   No. 14-2295

information from an individual’s motor vehicle record and
publishing that information, the DPPA violates the First
Amendment’s guarantees of free speech and freedom of the
press. Because the DPPA proscribes both obtaining personal
information from driving records and subsequently disclos-
ing that information, we address the constitutionality of each
prohibition in turn.
       1. The DPPA’s Prohibition on Obtaining Personal Information
    Sun-Times first argues that the DPPA’s prohibition on
obtaining personal information from motor vehicle records
interferes with the ability of the press to gather the news. As
an initial matter, it is important to note that the First
Amendment provides no special solicitude for members of
the press. Although the Supreme Court has commented that
“news gathering is not without its First Amendment protec-
tions,” Branzburg v. Hayes, 408 U.S. 665, 707 (1972), it has re-
peatedly declined to confer on the media an expansive right
to gather information, concluding that such an approach
would “present practical and conceptual difficulties of a
high order.” Id. at 703–04. Rather, the Court has held that the
First Amendment “does not guarantee the press a constitu-
tional right of special access to information not available to
the public generally,” Pell v. Procunier, 417 U.S. 817, 833
(1974) (quoting Branzburg, 408 U.S. at 684), and has further
stated that “generally applicable laws do not offend the First
Amendment simply because their enforcement against the
press has incidental effects on its ability to gather and report
the news.” Cohen v. Cowles Media Co., 501 U.S. 663, 669 (1991).
    We conclude that Sun-Times has not alleged a cognizable
First Amendment injury with respect to the DPPA’s prohibi-
tion on obtaining information from driving records—a
No. 14-2295                                                              17

limitation only on access to information. In Travis v. Reno, we
rejected a facial challenge to the DPPA and noted that
“[p]eering into public records is not part of the ‘freedom of
speech’ that the first amendment protects. ‘There is no con-
stitutional right to have access to particular government in-
formation, or to require openness from the bureaucracy.’”
163 F.3d 1000, 1007 (7th Cir. 1998) (quoting Houchins v.
KQED, Inc., 438 U.S. 1, 14 (1978) (plurality opinion)). This
position accords with the Supreme Court’s holding that
“there is no constitutional right to obtain all the information
provided by FOIA laws.” McBurney v. Young, 133 S. Ct. 1709,
1718 (2013); see also L.A. Police Dep’t v. United Reporting Publ’g
Corp., 528 U.S. 32, 34, 40 (1999) (noting, in analyzing a state
statute that placed conditions on public access to arrestees’
addresses, “California could decide not to give out arrestee
information at all without violating the First Amendment”).
Numerous federal statutes, including, for instance, the Pri-
vacy Act of 1974, 5 U.S.C. § 552a, limit public access to sensi-
tive information, 8 and the constitutionality of those limita-
tions is widely accepted. See Travis, 163 F.3d at 1007 (“No
one thinks that the Privacy Act violates the first amendment.
Well, maybe these plaintiffs do think this, but the position is
untenable.”).

8 5 U.S.C. § 552a(b) mandates, “No [federal] agency shall disclose any
record which is contained in a system of records by any means of com-
munication to any person, or to another agency, except pursuant to a
written request by, or with the prior written consent of, the individual to
whom the record pertains,” subject to limited exceptions not relevant
here. Although the Privacy Act restricts the ability of federal agencies to
disclose information rather than the ability of individuals to collect in-
formation, the effect on the press’s ability to gather the news is the same.
18                                                 No. 14-2295

    It is true that the Supreme Court has recognized a limited
right of access to certain governmental proceedings, specifi-
cally those related to the judicial process. See, e.g., Globe
Newspaper Co. v. Superior Court, 457 U.S. 596, 605–06 (1982)
(recognizing a constitutional—though not absolute—right of
public access to criminal trials); Press-Enter. Co. v. Superior
Court, 478 U.S. 1, 10 (1986) (extending to preliminary hear-
ings the qualified First Amendment right of access to crimi-
nal trials acknowledged in Globe). Yet in Globe Newspaper Co.
v. Superior Court, which held that a statute excluding the
public from criminal trials during the testimony of minor
sexual assault victims failed to withstand strict scrutiny, the
Court emphasized that the right of access to criminal trials is
rooted in the access that the public and press historically en-
joyed to such proceedings, which led to a presumption of
openness. 457 U.S. at 605. The Court further explained that
“public access to criminal trials permits the public to partici-
pate in and serve as a check upon the judicial process—an
essential component in our structure of self-government.” Id.
at 606. There is no corresponding need for public participa-
tion in the maintenance of driving records, which can hardly
be described as an “essential component” of self-
government.
    Sun-Times argues that, although on its face the DPPA is
aimed at limiting access to motor vehicle records at the out-
set, the statute was nevertheless enacted to suppress
speech—albeit at an earlier point in the speech process. See
Citizens United v. FEC, 558 U.S. 310, 336 (2010) (“Laws enact-
ed to control or suppress speech may operate at different
points in the speech process.”). The DPPA, according to Sun-
Times, restricts speech because it restricts the news media’s
ability to gather and report the news. Sun-Times looks
No. 14-2295                                                 19

primarily to our opinion in American Civil Liberties Union of
Illinois v. Alvarez (“ACLU”), 679 F.3d 583 (7th Cir. 2012), to
support its contention. In ACLU, we held that an Illinois
statute prohibiting individuals from making audio record-
ings of police officers performing their duties in public trig-
gered heightened First Amendment scrutiny and likely vio-
lated the First Amendment under either intermediate or
strict scrutiny. Id. at 586–87. We emphasized that although
the statute prohibited the making of the recording rather than
the core free speech right to disseminate the resulting record-
ing, the statute nevertheless burdened speech. Id. at 595. We
concluded that “[t]he right to publish or broadcast an audio
or audiovisual recording would be insecure, or largely inef-
fective, if the antecedent act of making the recording is whol-
ly unprotected.” Id. Sun-Times contends that our reasoning
in ACLU indicates that although the DPPA does not prevent
Sun-Times from publishing personal information obtained
through lawful means, the Act’s ban on the acquisition of
personal information from an individual’s motor vehicle
record amounts to an unconstitutional burden on speech.
    However, ACLU is distinguishable on several grounds.
While the Illinois eavesdropping statute’s effect on First
Amendment interests was “far from incidental” because it
banned “all audio recording of any oral communication,” id.
at 595, 602, the same is not true of the DPPA’s prohibition on
the acquisition of personal information from a single, isolat-
ed source. It can hardly be said that this targeted restriction
renders Sun-Times’s right to publish the truthful infor-
mation at issue here—much of which can be gathered from
physical observation of the Officers or from other lawful
sources (including, of course, a state FOIA request)—
“largely ineffective.” Further, in forbidding only the act of
20                                               No. 14-2295

peering into an individual’s personal government records,
the DPPA protects privacy concerns not present in ACLU. If
a member of the press observed one of the Officers in pub-
lic—for example, during a traffic stop—he could publish any
information gleaned from that interaction without offending
the DPPA. By contrast, the Illinois eavesdropping statute
operated as a total ban on recording police officers’ activi-
ties, even when they were “performing their duties in public
places and speaking at a volume audible to bystanders.” Id.
at 605.
    The nature of the restricted form of expression also fig-
ured prominently in our ACLU analysis. We noted that
“[a]udio and audiovisual recording are media of expression
commonly used for the preservation and dissemination of
information and ideas and thus are included within the free
speech and free press guaranty of the First and Fourteenth
Amendments.” Id. at 595 (citation and internal quotation
marks omitted). We also identified photography, note-
taking, and the posting of signs as other common media of
expression. Id. at 595–96. Yet while the eavesdropping stat-
ute “restrict[ed] the use of a common, indeed ubiquitous, in-
strument of communication,” id. at 596 (emphasis added), the
act of harvesting information from driving records is hardly
such an instrument. We are therefore unpersuaded by Sun-
Times’s attempt to analogize a total ban on recording police
officers’ actions in public to the DPPA’s effort to maintain
the privacy of personal information contained in an individ-
ual’s driving record.
    For the foregoing reasons, we conclude that the DPPA’s
prohibition on knowingly obtaining an individual’s personal
information from motor vehicle records does not trigger
No. 14-2295                                                      21

heightened First Amendment scrutiny and instead requires
only rational basis review. See Wis. Educ. Ass’n Council v.
Walker, 705 F.3d 640, 652–53, 657 n.12 (7th Cir. 2013) (ex-
plaining that a regulation that does not prompt First
Amendment scrutiny is properly subjected to rational basis
review, “the residual level of scrutiny that courts apply to all
laws not involving a suspect class or infringing a fundamen-
tal right”). Because limiting public access to driving records
is rationally related to the government’s legitimate interest
in preventing “stalkers and criminals [from] acquir[ing] per-
sonal information from state DMVs,” the restriction easily
satisfies the deferential rational basis standard. Maracich, 133
S. Ct. at 2198; see also Wis. Educ. Ass’n Council, 705 F.3d at 653
(setting forth the rational basis test).
       2. The DPPA’s Prohibition on Disclosing Personal Information
    Because the DPPA restricts the collection of personal in-
formation from driving records irrespective of whether that
information is subsequently disclosed, and because we have
determined that this restriction does not violate the First
Amendment, Sun-Times’s acquisition of the Officers’ per-
sonal information is sufficient to establish an actionable vio-
lation of the statute. See 18 U.S.C. § 2724 (providing a private
right of action and a damages award not less than $2,500 in
liquidated damages against anyone who “knowingly obtains
… personal information[] from a motor vehicle record”). Yet,
because Sun-Times has also been accused of violating the
DPPA by publishing the Officers’ personal information, we
must independently consider whether the Act’s prohibition
on such publication violates the First Amendment.
   Although we have established that the DPPA’s limitation
on obtaining personal information is not a restriction on
22                                                 No. 14-2295

speech at all, the Act’s prohibition on disclosing that infor-
mation is a direct regulation of speech. As the Supreme
Court has noted, “If the acts of ‘disclosing’ and ‘publishing’
information do not constitute speech, it is hard to imagine
what does fall within that category … .” Bartnicki v. Vopper,
532 U.S. 514, 527 (2001) (citation and internal quotation
marks omitted). The appropriate standard of review for such
a regulation hinges on whether the regulation is content
based, which requires us to apply strict scrutiny, or content
neutral, which demands only an intermediate level of scruti-
ny “because in most cases the[se regulations] pose a less
substantial risk of excising certain ideas or viewpoints from
the public dialogue.” Turner Broad. Sys., Inc. v. FCC, 512 U.S.
622, 642 (1994).
    The DPPA proscribes only the publication of personal in-
formation that has been obtained from motor vehicle rec-
ords. The origin of the information is thus crucial to the ille-
gality of its publication—the statute is agnostic to the dis-
semination of the very same information acquired from a
lawful source. The Supreme Court has concluded that dis-
closures that are prohibited “by virtue of the source, rather
than the subject matter” are easily categorized as content
neutral. Bartnicki, 532 U.S. at 526 (designating as content
neutral a federal statute forbidding disclosure of the contents
of unlawfully intercepted wire, electronic, or oral communi-
cations). The DPPA, of course, presents a hybrid situation—
in which the illegality of a disclosure is determined by a
combination of source (motor vehicle records) and subject
matter (personally identifiable information)—which there-
fore does not conclusively answer the content neutrality in-
quiry. However, because the Act permits publication of
identical information so long as that information flows from
No. 14-2295                                                               23

a source other than driving records, it “implicates the First
Amendment rights of the restricted party to a far lesser ex-
tent than would restraints on dissemination of information
in a different context.” Seattle Times Co. v. Rhinehart, 467 U.S.
20, 34 (1984) (concluding that a protective order allowing a
party to “disseminate the identical information covered by
the … order as long as the information [wa]s gained through
means independent of the court’s processes” did not offend
the First Amendment).
    “[T]he principal inquiry in determining content neutrali-
ty … is whether the government has adopted a regulation of
speech because of [agreement or] disagreement with the
message it conveys.” ACLU, 679 F.3d at 603 (alterations in
original) (quoting Turner Broad. Sys., 512 U.S. at 642). Con-
gress crafted the DPPA’s limitation on disclosure of personal
information not because it disagreed with the message
communicated by drivers’ personal details, but in order to
keep individuals’ identifying information out of the hands of
potential stalkers. And, although the DPPA exempts select
uses from its ban on disclosure, see 18 U.S.C. § 2721(b), these
exceptions are not premised on a preference for one category
of speech over another; rather, they permit disclosure under
those limited circumstances in which Congress deemed the
public safety risk to be minimal. 9 Therefore, while the

9 The “permissible uses” listed in § 2721(b) generally relate to operation
of motor vehicles (§ 2721(b)(2), (7), (9), (10), (14)); insurance coverage
(§ 2721(b)(6)); and use by government or security entities, or in legal pro-
ceedings (§ 2721(b)(1), (4), (8)). All other permissible uses require the ex-
press consent of the individual whose personal information is at issue
(§ 2721(b)(11)–(13)), or contain safeguards to prevent intrusions on priva-
cy. See § 2721(b)(3) (permitting verification only of personal information
24                                                        No. 14-2295

DPPA’s “permissible use” exceptions may have “an inci-
dental effect on some speakers or messages but not others,”
we nonetheless conclude that the DPPA is content neutral
because its public safety goals are “unrelated to the content
of [the regulated] expression.” Ward v. Rock Against Racism,
491 U.S. 781, 791 (1989).
    The Supreme Court has established that “if a newspaper
lawfully obtains truthful information about a matter of pub-
lic significance then state officials may not constitutionally
punish publication of the information, absent a need to fur-
ther a state interest of the highest order.” Smith v. Daily Mail
Publ’g Co., 443 U.S. 97, 103 (1979); see also Fla. Star v. B.J.F.,
491 U.S. 524, 533 (1989). Sun-Times, however, cites no au-
thority for the proposition that an entity that acquires infor-
mation by breaking the law enjoys a First Amendment right
to disseminate that information. Instead, all of the many cas-
es on which Sun-Times relies involve scenarios where the
press’s initial acquisition of sensitive information was lawful.
    In Smith v. Daily Mail Publishing Co., staff of a local news-
paper released the name of a suspected juvenile shooter after
learning his identity from witness interviews at the scene of
the homicide. 443 U.S. at 99. This disclosure violated a West
Virginia statute prohibiting the press from publishing, with-
out court approval, the name of any youth charged as a ju-
venile offender. Id. at 98. Crucial to the Supreme Court’s
holding that the statute violated the First Amendment was
the fact that the press had lawfully obtained the suspect’s


submitted by the individual himself); § 2721(b)(5) (allowing use of per-
sonal information in research activities but prohibiting publication).
No. 14-2295                                                            25

name. See id. at 105 (“Our holding in this case is narrow.
There is no issue before us of unlawful press access to confi-
dential judicial proceedings … .”). The Court faced a similar
scenario in Florida Star v. B.J.F.: a newspaper’s publication—
in violation of a Florida statute—of a rape victim’s name,
which the paper obtained from a public police report. 491
U.S. at 526. Once again, the lawfulness of the press’s acquisi-
tion of the victim’s name proved material to the Court’s in-
validation of the statute on First Amendment grounds. See
id. at 536 (“[A]ssuming the Constitution permitted a State to
proscribe receipt of information, Florida has not taken this
step.”). Even in Bartnicki v. Vopper—where a divided Su-
preme Court held that the First Amendment protected the
publication of an illegally intercepted cellular telephone con-
versation—the unlawful interception and recording were
perpetrated by an unknown third party who then transmit-
ted the recording to the media. See 532 U.S. at 535 (conclud-
ing that “a stranger’s illegal conduct does not suffice to re-
move the First Amendment shield from speech about a mat-
ter of public concern”). 10 Although in Bartnicki the press had
reason to know that the initial interception was unlawful,



10 In Bartnicki, an unidentified individual illegally intercepted and rec-
orded a telephone call between the president of a local teachers’ union
and the union’s chief negotiator, which addressed the status of collective
bargaining negotiations between the union and the school board. At one
point in the conversation, the president commented that if the school
board would not accommodate a raise of at least three percent, “we’re
gonna have to go to their, their homes … . To blow off their front porch-
es, we’ll have to do some work on some of those guys.” 532 U.S. at 518–
19.
26                                                No. 14-2295

the press’s “access to the information … was obtained law-
fully.” Id. at 517–18, 525.
    Sun-Times fares no better in its invocation of precedent
from this circuit. Sun-Times points to our opinion in Thomas
v. Pearl, 998 F.2d 447, 449 (7th Cir. 1993), in which a college
basketball coach secretly taped conversations with a player
about illegal perks offered by a rival university, as an exam-
ple of what Sun-Times terms “theoretically unlawful news-
gathering techniques inherent to successful journalism.” Yet
in Thomas, we determined that the coach lacked the requisite
intent to be found in violation of federal wiretapping laws,
id. at 452–53, and thus had not unlawfully obtained the in-
formation at issue. Sun-Times also cites Desnick v. American
Broadcasting Cos., 44 F.3d 1345, 1355 (7th Cir. 1995), for the
proposition that the First Amendment protects a broadcast-
er’s “surreptitious, confrontational, unscrupulous and un-
gentlemanly” investigatory tactics. But Desnick’s ruling ap-
plies only insofar as “no established rights are invaded in the
process.” Id. Here, of course, Sun-Times’s acquisition of the
Officers’ personal information invaded their established
rights under the DPPA. This is a crucial distinction. Alt-
hough Sun-Times claims that, in acquiring and disclosing
truthful information, it engaged only in “perfectly routine,
traditional journalism,” it cannot escape the fact that it ac-
quired that truthful information unlawfully.
    Given this distinction, we enter uncharted territory in our
analysis of what the Supreme Court has identified as a “still-
open question”—that is, “whether, in cases where infor-
mation has been acquired unlawfully by a newspaper[,] …
government may ever punish not only the unlawful acquisi-
tion, but the ensuing publication as well.” Bartnicki, 532 U.S.
No. 14-2295                                                27

at 528 (citation and internal quotation marks omitted). As a
content-neutral regulation, § 2722(a)’s limitation on disclo-
sure will withstand First Amendment scrutiny if it “furthers
an important or substantial governmental interest; if the
governmental interest is unrelated to the suppression of free
expression; and if the incidental restriction on alleged First
Amendment freedoms is no greater than is essential to the
furtherance of that interest.” Turner Broad. Sys., 512 U.S. at
662 (quoting United States v. O’Brien, 391 U.S. 367, 377
(1968)).
    The DPPA’s prohibition on disclosing individuals’ per-
sonally identifiable information—separate and apart from its
ban on obtaining that information—advances two govern-
ment interests, both of which relate to the Act’s underlying
public safety goals: first, the interest in removing an incen-
tive for parties to unlawfully obtain personal information in
the first instance; and second, the interest in minimizing the
harm to individuals whose personal information has been
illegally obtained. Analyzing similar asserted interests with
respect to a federal ban on the disclosure of illegally inter-
cepted cellular telephone conversations, the Bartnicki Court
“assume[d] that those interests adequately justify the [stat-
ute’s] prohibition … against the interceptor’s own use of in-
formation that he or she acquired by violating [the statute].”
532 U.S. at 529.
    In evaluating the proffered interest in deterrence, how-
ever, the Bartnicki Court was unwilling to accept the gov-
ernment’s contention that a ban on disclosure by individuals
who lawfully came into possession of intercepted communi-
cations would meaningfully discourage the initial unlawful
interception by a third party. See id. (“The normal method of
28                                                No. 14-2295

deterring unlawful conduct is to impose an appropriate pun-
ishment on the person who engages in it.”). The Court found
“no basis for assuming that imposing sanctions upon [pub-
lishers of information] will deter the [unlawful interceptor of
that information] from continuing to engage in surreptitious
interceptions.” Id. at 531. We would face an analogous sce-
nario if a third party had obtained personal information in
violation of the DPPA and transmitted that information to
Sun-Times, who subsequently published it. But that is not
our case. Here, there is no intervening illegal actor: Sun-
Times itself unlawfully sought and acquired the Officers’
personal information from the Secretary of State, and pro-
ceeded to publish it. Where the acquirer and publisher are
one and the same, a prohibition on the publication of sensi-
tive information operates as an effective deterrent against
the initial unlawful acquisition of that same information.
Such acquisition carries little benefit independent of the
right to disseminate that information to a broader audience.
We therefore conclude that the government’s deterrence in-
terest is both important and likely to be advanced by the
DPPA’s ban on Sun-Times’s disclosure of the Officers’ per-
sonal information.
    The Supreme Court has also recognized the importance
of the government’s second asserted interest—protecting the
privacy of individuals whose personal information has been
illegally obtained. The Bartnicki Court
      acknowledge[d] that some intrusions on priva-
      cy are more offensive than others, and that the
      disclosure of the contents of … private [infor-
      mation] can be an even greater intrusion on
      privacy than the interception itself. As a result,
No. 14-2295                                                    29

       there is a valid independent justification for
       prohibiting such disclosures by persons who
       lawfully obtained access to the contents of an
       illegally intercepted message, even if that pro-
       hibition does not play a significant role in pre-
       venting such interceptions from occurring in
       the first place.
Id. at 533. Where, as here, a prohibition on disclosure does
play a significant role in deterring the initial unlawful inter-
ception of sensitive information—and also where the party
facing disclosure restrictions did not lawfully obtain the in-
formation at issue—the argument in support of prohibition
becomes even stronger. Yet while the Bartnicki Court recog-
nized the substantial state interest in privacy protection, it
nevertheless determined that, under the applicable facts,
“privacy concerns give way when balanced against the in-
terest in publishing matters of public importance.” Id. at 534.
    We conclude, however, that the balance in the instant
case tips in the opposite direction. Although the Sun-Times
article relates to a matter of public significance—the allega-
tion that the Chicago Police Department manipulated a
homicide investigation—the specific details at issue are
largely cumulative of lawfully obtained information pub-
lished in that very same article, and are therefore of less
pressing public concern than the threats of physical violence
in Bartnicki. See id. at 536 (Breyer, J., concurring) (noting that
the intercepted conversation presented a “matter of unusual
public concern”). While Sun-Times provided details of the
Officers’ physical traits to highlight the resemblance be-
tween the “fillers” and Vanecko, most of the article’s editori-
al force was achieved through publication of the lineup
30                                                            No. 14-2295

photographs that Sun-Times obtained through its FOIA re-
quest—the value added by the inclusion of the Officers’ per-
sonal information was negligible. Each Officer’s height is ev-
ident from the lineup photographs, while their weights and
ages are relevant only to the extent that they increase the Of-
ficers’ resemblance to Vanecko—a resemblance that the pho-
tographs independently convey. And, although identifying
the Officers’ hair and eye colors may add some detail to the
published black-and-white photographs, their personal in-
formation is largely redundant of what the public could easi-
ly observe from the photographs themselves. Therefore,
Sun-Times’s publication of the Officers’ personal details both
intruded on their privacy and threatened their safety, while
doing little to advance Sun-Times’s reporting on a story of
public concern. Certainly, in context, the significance of the
Officers’ personal information does not rise to the level of
the threats of physical violence at issue in Bartnicki, 11 and

11 Justice Breyer, joined by Justice O’Connor, concurred in the Bartnicki
Court’s 6–3 decision in favor of publication, but emphasized that he did
so based on the unique circumstances of the case—that is, where “the
speakers’ legitimate privacy expectations are unusually low, and the
public interest in defeating those expectations is unusually high.” 532
U.S. at 540 (Breyer, J., concurring). Justice Breyer stressed that “in finding
a constitutional privilege to publish unlawfully intercepted conversa-
tions of the kind here at issue, the Court does not create a ‘public inter-
est’ exception that swallows up the [federal wiretapping] statutes’ priva-
cy-protecting general rule. Rather, it finds constitutional protection for
publication of intercepted information of a special kind.” Id. He noted
that although he agreed with the Court’s holding, he “would not extend
that holding beyond these present circumstances.” Id. at 541. Because the
Officers’ privacy expectations in their personal information are signifi-
cantly greater—and the public value of that information is significantly
lesser—than in Bartnicki, a ruling in Sun-Times’s favor would represent a
No. 14-2295                                                            31

therefore does not override the government’s substantial in-
terest in privacy protection. In sum, we conclude with re-
spect to the first prong of the intermediate scrutiny analysis,
that the government’s asserted interests are both important
and furthered by the DPPA’s prohibition on disclosure.
     As for the second prong of the analysis, both of the gov-
ernment’s interests—(1) deterring the initial illegal acquisi-
tion of personal information, and (2) protecting the privacy
of individuals whose information has been illegally ob-
tained—are unrelated to the suppression of free expression
and instead relate to the promotion of public safety. Finally,
we inquire whether § 2722(a) is narrowly tailored such that
it encroaches upon First Amendment freedoms only to the
extent necessary to further those government interests.
Turner Broad. Sys., 512 U.S. at 662. The Supreme Court has
provided helpful guidance with respect to the application of
this third and final prong of the intermediate scrutiny analy-
sis:
        To satisfy this standard, a regulation need not
        be the least speech-restrictive means of advanc-
        ing the Government’s interests. “Rather, the
        requirement of narrow tailoring is satisfied so
        long as the … regulation promotes a substan-
        tial government interest that would be
        achieved less effectively absent the regulation.”
        Narrow tailoring in this context requires, in
        other words, that the means chosen do not


substantial extension of Bartnicki’s “narrow holding,” id. at 536—separate
and apart from the other distinguishing features of the instant case.
32                                                 No. 14-2295

       “burden substantially more speech than is nec-
       essary to further the government’s legitimate
       interests.”

Id. (alteration in original) (quoting Ward, 491 U.S. at 799)
(some internal quotation marks omitted).
    The DPPA’s disclosure prohibition contains several safe-
guards characteristic of narrow tailoring: it is content neu-
tral, it permits publication of the same information gathered
from lawful sources, it imposes no special burden upon the
media, and it has a scienter requirement (“knowingly”) to
provide fair warning to potential offenders. See Bartnicki, 532
U.S. at 548 (Rehnquist, C.J., dissenting) (cataloguing the dis-
tinguishing features of narrowly tailored regulations). The
prohibition also contains fourteen “permissible use” excep-
tions, which permit disclosure under those circumstances
deemed unlikely to threaten an individual’s personal safety.
See 18 U.S.C. § 2721(b); see also supra note 9. Given these fea-
tures, we conclude that § 2722(a) does not burden substan-
tially more speech than necessary to further the govern-
ment’s legitimate interests, Ward, 491 U.S. at 799, and there-
fore withstands intermediate scrutiny.
    For these reasons, we conclude that the DPPA’s prohibi-
tion on disclosing the Officers’ personal information does
not violate Sun-Times’s First Amendment rights. As this is
an as-applied challenge, our holding is limited to the facts
and circumstances of this case. We do not opine as to wheth-
er, given a scenario involving lesser privacy concerns or in-
formation of greater public significance, the delicate balance
might tip in favor of disclosure. We hold only that, where
members of the press unlawfully obtain sensitive information
No. 14-2295                                               33

that, in context, is of marginal public value, the First
Amendment does not guarantee them the right to publish
that information. The district court therefore did not err in
denying Sun-Times’s motion to dismiss the Officers’ claim
that Sun-Times violated their rights under the DPPA.

                      III. Conclusion
    For the foregoing reasons, we AFFIRM the district court’s
denial of Sun-Times’s motion to dismiss and REMAND for
further proceedings consistent with this opinion.